Citation Nr: 1718450	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-08 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether an March 8, 2017, Board decision should be vacated.

2.  Entitlement to service connection for benign paroxysmal positional vertigo (BPPV), to include as secondary to bilateral hearing loss or tinnitus.  

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  

5.  Entitlement to an effective date earlier than April 18, 2014, for the assignment of a 10 percent rating for bilateral hearing loss. 

6.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007, September 2014, and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The June 2007 rating decision denied a petition to reopen a claim for service connection for BPPV.  

In a February 2009 substantive appeal, the Veteran requested a hearing before the Board.  A hearing was scheduled in September 2012, and he was properly notified.  He did not appear for the scheduled hearing, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on the appeal as if the request for a hearing was withdrawn.  38 C.F.R. § 20.704(d) (2016).

In May 2013, the Board reopened the claim for service connection for BPPV and remanded it for additional development.  The claim was remanded again in October 2013.  In May 2015, the Board remanded the claims of entitlement to service connection for BPPV and TDIU and the case was returned to the Board.  

In April 2016, the Board issued a decision in the above matters and remanded the issues of entitlement to a rating in excess of 10 percent for tinnitus and entitlement to an effective date earlier than May 12, 2000, for service connection for tinnitus for the issuance of a statement of the case.  In May 2016, the Veteran's attorney filed a motion to vacate the April 2016 Board decision.  The Board vacated the April 2016 decision in a March 2017 decision, and also decided the issues presented here.  The Board received a motion to vacate the March 2017 decision.

The claims for increased rating for PTSD and TDIU are remanded to the Agency of Original Jurisdiction.


VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).  

When a Privacy Act request is filed by an individual seeking records and the relevant records are in the custody of the Board, that request will be reviewed and processed prior to appellate action on that individual's appeal.  38 C.F.R. § 20.1200 (2016).  In September 2015, the Veteran's attorney requested a complete copy of a September 2015 VA examination.  In response, VA sent the attorney the requested materials in December 2016.  These materials were received by the attorney in January 2017.  The Board issued a decision on March 8, 02017.  Evidence was received on March 15, 2017.

Because the representative was not allowed the standard 90 day time frame to review and develop additional evidence following their receipt of materials in response to the Privacy Act prior to the promulgation of the March 2017 Board decision, the Board's decision constituted a procedural error.

Accordingly, to the extent that the March 2017 Board decision denied service connection for BPPV; entitlement to ratings in excess of 50 percent for PTSD and 10 percent for bilateral hearing loss; entitlement to an effective date earlier than April 18, 2014, for the assignment of a 10 percent rating for bilateral hearing loss; and entitlement to TDIU, the March 2017 Board decision must be vacated.  The Board will make a de novo determination in those matters as if the March 2017 decision by the Board had not been issued.


FINDINGS OF FACT

1.  It is at least as likely as not that BPPV is due to an incident of service. 

2.  The Veteran has Level II hearing loss in the right ear and Level VI hearing loss in the left ear. 

3.  After the October 2000 rating decision which granted service connection for bilateral hearing loss and assigned an initial 0 percent disability rating, the first communication from the Veteran evidencing an intent to file a claim for an increased rating for bilateral hearing loss was received by VA on April 18, 2014.  

4.  Prior to April 18, 2014, it was not factually ascertainable that the Veteran's bilateral hearing loss warranted a disability rating in excess of 0 percent.  


CONCLUSIONS OF LAW

1.  BPPV was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016). 

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  The criteria for an effective date prior to April 18, 2014, for the assignment of a 10 percent rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a March 2007 letter.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an adequate opinion regarding BPPV in September 2015.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner provided a rationale for the opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Adequate examination was provided for the bilateral hearing loss claim in September 2015.  The VA examinations is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because it describes the bilateral hearing loss in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405 (1994).  

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In May 2013, the Board remanded the claim for service connection for BPPV so additional VA treatment records could be obtained, and that was accomplished.  The Board also requested that the Veteran be scheduled for a VA examination, which was done in August 2013.  In October 2013, the RO remanded the case so that a VA examiner could provide an opinion with regard to secondary service connection, which was done in February 2014.  In May 2015, the Board remanded the case to obtain an adequate opinion regarding secondary service connection.  An adequate opinion was provided in September 2015.  The Board finds that there was substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Reasonable doubt is resolved in favor of the when there is an approximate balance of positive and negative evidence.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

BPPV

The Veteran's bilateral BPPV was diagnosed during the appeal period.  He asserts that he sustained concussion blasts from artillery while serving in the Republic of Vietnam.  There is nothing in the record to show that assertion is not credible.  At issue in this case is whether there is a link between BPPV and active service or to service-connected bilateral hearing loss or tinnitus.  

With regard to direct service connection, the August 2013 VA examiner noted that medical literature provides the causes of BPPV as head injury, inner ear inflammation, vestibular neuritis, or ear surgery.  The examiner noted that the Veteran denied experiencing any of the listed factors.  The examiner also noted that there was no documentation of dizziness or vertigo in the service medical records, and that his dizziness began years after service.  The examiner concluded that the Veteran's BPPV was not due to active service.  The August 2013 examiner's opinion provides probative evidence against the claim with regard to direct service connection.  

In a February 2014 addendum opinion, a VA examiner noted that service connection had been granted for bilateral hearing loss and tinnitus.  The examiner noted that the Veteran's service medical records did not provide documentation of ear pain, vertigo, or a head injury, and that there was no complaint of those symptoms at separation.  The examiner concluded that the Veteran's BPPV was not related to service.  The addendum opinion provides probative evidence against the claim with regard to direct service connection.  

In a September 2015 opinion, a VA examiner noted that a private health care provider diagnosed Meniere's disease with an abnormal electronystagmogram and right ear BPPV in December 2001.  The examiner noted that indicated pathology of the central site, meaning that there was a lesion of cranial nerve VIII, documented as canalithiasis and anterior canal cupulolithiasis.  In a January 2007 ear, nose, and throat consultation, bilateral BPPV was diagnosed, secondary to posterior canal canalithiasis.  The examiner stated that posterior canal canalithiasis is a mechanical problem of the inner ear.  That condition occurs when some of the calcium carbonate crystals that are normally embedded in gel in the utricle become dislodged and migrate into one or more of the three fluid-filled semicircular canals, where they are not supposed to be.  When enough of those particles accumulate in one of the canals, they interfere with the normal fluid movement that the canals use to sense head motion, causing the inner ear to send false signals to the brain.  The examiner noted that BPPV is fairly common, and that it appears most often in people over age 50 and usually resolves within months of onset.  

The examiner elaborated that both canalithiasis and cupulolithiasis are known as floating debris, and theoretically it is not understood how the debris dislodges, but it is thought to get better once the debris has reached the lowest form of gravity.  The examiner noted that theory did not support head injury as a cause.  Cupulolithiasis was thought to be as a result of surgery.  The examiner noted that a December 2013 electronystagmography showed right ear BPPV with a final analysis of normal peripheral function of bilateral horizontal semicircular canals, suggestive that the Veteran's BPPV was due to canalithiasis.  The examiner stated that medical research has shown this is not due to an injury.  Therefore, the examiner found that the Veteran's BPPV was not related to service.  The examiner also stated that tinnitus and hearing loss were not shown to have an impact on BPPV, and to suggest otherwise would be speculative.  The Board finds that the September 2015 VA examiner's opinion provides significant probative weight against both direct and secondary service connection because it noted an independent cause not related to service or to a service-connected disability.  The examiner explained that cause of the Veteran's BPPV and also noted that hearing loss and tinnitus do not impact that condition.  By concluding that there was no "impact," the examiner's opinion also provides negative evidence on the aggravation prong of the secondary service connection claim.  38 C.F.R. § 3.310 (2016).  

In May 2016, a private examiner reviewed the claims file.  That examiner commented that the Veteran was surrounded by constant noise exposure while he was serving in Vietnam.  Specifically, the Veteran told the examiner that he was exposed to noise from howitzers.  The examiner stated that the Veteran began experiencing dizziness within two years of leaving service.  

The private examiner explained that BPPV was a condition resulting from loose debris that collects within a part of the inner ear.  In addition to head injuries, BPPV could occur due to the degeneration of inner-ear hair cells.  The examiner stated that having extreme noise exposure would greatly impact those inner hair cells and therefore it was the examiner's opinion that the Veteran's BPPV was aggravated by the howitzers and excessive noise exposure while on active duty.

The examiner further commented that when someone is exposed to an extremely loud sound, the hair cells of the inner ear can become bent, broken, or totally sheared off.  The examiner stated that once those were damaged, the hair cells cannot grow back, which could cause permanent damage to the inner resulting in balance issues, hearing loss, or tinnitus.  It was the private examiner's opinion that the Veteran's BPPV was as likely as not caused by noise exposure while in service.  The examiner supported that opinion by stating that the Veteran reported having dizziness off and on since service which had continued uninterrupted to the present.  The examiner also opined that the Veteran's tinnitus as likely as not permanently aggravated the Veteran's BPPV, as the defects of BPPV and tinnitus, within the inner hair cells, were associated with one another.  The May 2016 private examiner's opinion provides evidence that supports the claim with regard both to direct and secondary service connection.

In January 2007, the Veteran stated that he began to have dizzy spells and loss of balance in 1973 which persisted until the present.  In September 2013, he stated that he thought a shockwave from artillery fire caused BPPV.  

The Veteran is competent to describe observable symptoms such as persistent dizzy spells and loss of balance.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  However, the specific issue in this case, whether BPPV is related to service or to a service-connected disability falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the record does not contradict the credibility of the Veteran's report of dizziness beginning shortly after service.

However, determining the etiology of BPPV requires medical inquiry into biological processes, pathology, anatomical relationships, and physiological functioning.  BPPV was diagnosed using medical testing that required interpretation by a medical professional.  The internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills to provide an etiology opinion.   As a result, the probative value of his lay assertions regarding causation is low.  

The Board has carefully considered the May 2016 private examiner's opinion and the VA examination opinions.  The Board finds that the evidence presented is equally persuasive regarding whether BPPV is due to an event of service.  When the evidence for and against a claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, the Board finds that it is at least as likely as not that BPPV is the result of noise exposure during service.  Therefore, service connection for BPPV is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased rating under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, the signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181 (1998).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

Bilateral Hearing Loss

Ratings of hearing loss range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2016).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII.  38 C.F.R. § 4.85 (2016).  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2016).  In such cases, the Roman numeral value is determined using both Table VI and VIA and whichever table results in a higher Roman numeral value is used to calculate a rating using Table VII.  38 C.F.R. § 4.86 (2016).   

The Veteran underwent a VA examination in June 2014.  The examiner completed the examination worksheet using data from bone conduction rather than air conduction.  Bone conduction is not the appropriate measurement for hearing loss.  However, the graphical audiogram included with the report included air conduction results.  The Board notes that the June 2014 air conduction test results are graph form.  However, as fact-finding is a proper function of the Board, the Board may interpret the graphical representation contained in the audiogram into numerical results so as to appropriately rate the hearing disability.  Kelly v. Brown, 7 Vet. App. 471 (1995).  The Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
70
75
80
LEFT
45
60
60
75
85

The average pure tone threshold was 69 in the right ear and 70 in the left ear.  His Maryland CNC word recognition was 94 percent in the right ear and 96 percent in the left ear.  

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on daily activities.  38 C.F.R. § 4.10 (2016); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Specifically, the Veteran stated that he had difficulty understanding conversational speech.  

Applying the results for the Veteran's right ear to Table VI shows that he has Level II hearing loss.  The Veteran's left ear displays an exceptional pattern of hearing loss.  38 C.F.R. § 4.86(a) (2016).  Under Table VI, the left ear has Level II hearing loss.  Under Table VIA, the left ear has Level VI hearing loss.  Therefore, the value obtained using Table VIA for the left ear will be used.  Applying Level II for the right ear and Level VI for the left ear results in a 10 percent rating.  38 C.F.R. § 4.85 (2016).

At a September 2015 VA examination, the examiner found that the audiological test results were invalid.  The examiner stated that not all frequencies were tested due to poor inter-test consistency with speech threshold and the frequencies that encompassed the pure tone average to compare to the speech thresholds.  In explaining the poor validity of the test results, the examiner noted that acoustic reflexes were present but the thresholds indicated by the Veteran would not yield present acoustic reflexes.  The Veteran responded appropriately to instructions presented at 50 decibels and demonstrated minimal difficulty with the case history interview at a normal conversational level.  The examiner emphasized that was not consistent with the thresholds obtained during testing.  Because the results of the September 2015 VA examination are invalid, they do not support the Veteran's claim.  The duty to assist is not a one-way street.  If a Veteran wants help in developing a claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Because the results were declared invalid by the administering medical professional, those results cannot be used to rate the disability.

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet.App. 428 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently rated, while he is competent to report symptoms such as difficulty understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percentage rating because such an opinion requires medical expertise and training in evaluating hearing impairment, which he does not possess, and the use of audiometric equipment.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Based upon the results from the June 2014 VA examination, which is the only valid audiogram of record during the appeal period, the Board finds that the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 C.F.R. §§ 4.85, 4.86 (2016).  The Board finds that the preponderance of the evidence is against the claim for increase and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board finds no evidence of exceptional or unusual circumstances to warrant remand to refer the claims for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  With regard to functional impairment, including the Veteran's reports of difficulty hearing conversational speech, his speech discrimination abilities have been specifically measured by a VA audiological examination and this functional impairment has thus been taken into account as part of the currently assigned rating.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating schedule takes into account both the average decibel loss and speech discrimination scores for hearing loss.  Therefore, the Veteran's difficulty understanding conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the criteria set forth in the rating schedule.

The Board finds no indication that the average industrial impairment from the Veteran's bilateral hearing loss is in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of service-connected disabilities that is exceptional.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Earlier Effective Date

Except as otherwise provided, the effective date of a rating and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  With regard to the award of an increased rating, it shall be the earliest date that it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  The increase in disability must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date.  Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  

A September 2014 rating decision increased the rating for bilateral hearing loss from 0 percent to 10 percent, effective April 18, 2014.  The decision found that that claim for increase was not properly date stamped, and as a result, the date that he signed the VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in which he stated that hearing loss contributed to his inability to work, was used as the most favorable date of claim.  The Board finds that the use of the date the Veteran signed the form is favorable, because the claim most likely would have been received on or later than that date.  

The Board notes that the criteria for the 10 percent rating were first met at the June 2014 VA examination.  That was the first time it was factually ascertainable that the 10 percent criteria were met.  There is no earlier evidence of record which supports a finding that a 10 percent rating was warranted for bilateral hearing loss.  Therefore, the selection of April 18, 2014, as the effective date for the rating is most favorable to the Veteran.  

The Veteran does not assert, nor does the evidence show, that there is a pending formal or informal claim for an increased rating for bilateral hearing loss prior to April 18, 2014.  The evidence does not show that bilateral hearing loss increased in severity such that a 10 percent rating was warranted in the year prior to the April 2014 claim.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date for the assignment of a 10 percent disability rating for bilateral hearing loss.  Therefore, the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

The March 8, 2017, Board decision that denied service connection for BPPV, increased ratings for PTSD and bilateral hearing loss, earlier effective date for service connection for bilateral hearing loss, and entitlement to TDIU is vacated.

Entitlement to service connection for BPPV is granted.  

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.  

Entitlement to an effective date earlier than April 18, 2014, for the assignment of a 10 percent rating for bilateral hearing loss is denied.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West 2014).

In March 2017, the Veteran's representative submitted a June 2016 private psychologist examination report that suggested that the Veteran's PTSD may have worsened.  Therefore, the Boards finds that a more current examination is needed to determine the current severity of PTSD.  The Board further finds that the claim for TDIU is inextricably intertwined with the claim for increased rating for PTSD and that claim must also be remanded.  In addition, service connection has been established for BPPV in this decision, but that disability has not yet been assigned a disability rating.  Therefore, the Board finds that an examination which considers the effects of BPPV on employability would be helpful in resolving the claim for TDIU.

Accordingly, this case is REMANDED for the following:

1.  Obtain any VA medical records not already of record and associate them with the record.

2.  Schedule the veteran for a VA examination of PTSD.  The examiner must review the claims file and should note that review in the report.  The examiner should describe the levels of occupational and social impairment caused by PTSD and should describe the symptoms, their frequency, and their severity, that result in those levels of social and occupational impairment.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities, without consideration of age or nonservice-connected disabilities, but with consideration of previous work experience and training.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


